Order filed June 13, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00438-CV
                                    ____________

                          In the Interest of Z.S., a Child


                    On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2015-02857J


                                      ORDER

      This is an accelerated appeal from a judgment in a parental termination case.
The notice of appeal was filed May 30, 2016. Appellant has established indigence
or is presumed to be indigent. See Tex. R. App. P. 20.1(a). The reporter’s record
was due within 10 days after the notice of appeal was filed. See Tex. R. App. P.
35.1(b); 28.4(a)(1). The record has not been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a). The trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c).
The trial court must direct the court reporter to immediately commence the
preparation of the reporter’s record and must arrange for a substitute reporter, if
necessary. See Tex. R. App. P. 28.4(b)(1).

      Because the reporter’s record has not been filed timely in this accelerated
appeal, we issue the following order:

      We order the official court reporter for the 315th District Court, to file the
record in this appeal on or before June 23, 2016. If the court reporter does not
timely file the record as ordered, the court will issue an order requiring her to appear
at a hearing to show cause why the record has not been timely filed and why she
should not be held in contempt of court for failing to file the record as ordered.
Contempt of court is punishable by a fine and/or confinement in jail.



                                    PER CURIAM